Exhibit 10.28
 
Exhibit B
 
COVENANT NOT TO COMPETE; CONSULTING AGREEMENT NON­
COMPETITION and CONSULTING AGREEMENT, dated as of March_, 2012, between MS
Health, Inc., an Illinois Corporation (referred to herein as the "Company" and
"Covenantee"), and MS Health Software Corporation, a New Jersey Corporation
(herein "MS"), & Michael Sedita, an Individual (herein "Sedita") and Dorothy E.
Higgins (herein Higgins) (Sedita and MS are referred to collectively herein as
"Consultant" or "Covenantor" and Higgins as "Covenantor").
 
RECITALS
 
A. Contemporaneously with the execution and delivery of this Non-Competition and
Consulting Agreement ("Agreement"), Covenantee is acquiring substantially all of
the assets of MS Health Software Corporation, under the terms and conditions set
forth in that certain Asset Purchase Agreement executed on the date hereof (the
"Asset Purchase Agreement").
 
B. Michael Sedita and Dorothy E. Higgins are the only shareholders of MS Health
Software Corporation which is the owner of the assets being sold pursuant to the
Asset Purchase Agreement
 
C. MS Health Software Corporation is software development and support company,
creating and supporting software which provides Behavioral Healthcare and Social
Services providers (the" Software Product").
 
D. As a condition of the Asset Purchase Agreement, Covenantor agrees to grant to
Covenantee a covenant not to compete with the assets for the term and in the
area described specifically in Section 1 hereof.
 
E. As a precondition of the Asset Purchase Agreement, Consultant agrees to
render services to the Company in connection with the Software Product upon the
consummation of the transactions contemplated in and by the Asset Purchase
Agreement.
 
F. This Agreement shall be of no force or effect if the Asset Purchase Agreement
is not executed and the transaction is not consummated.
 
NOW, THEREFORE, in consideration of the monies paid and payable as provided in
the allocation of purchase price required by the Asset Purchase Agreement, the
promises of the parties each to the other set forth herein and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged by
each Covenantor by execution of this Agreement, the parties agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
AGREEMENTS
 


1. Except for the duties provided for herein, Covenantor hereby agrees, promises
to and covenants with the Covenantee (the "Covenant") that for the period of
time specified in subsection "a" hereof, each Covenantor agrees jointly and
severally that it will not compete with the Software Product within the
geographical area specified in subsection (b) as the Protected Area. Some of the
terms used in this section are defined in subsection (c). Those terms shall have
the meanings set forth in that subsection wherever used in this Agreement.
 
In furtherance of the foregoing and not in limitation thereof, the Covenantor
agrees that for a period of two (2) years from the date hereof, the Covenantor
shall not, (aa) directly or indirectly, solicit or service in any way, on behalf
of Covenantor or on behalf of or in conjunction with others, any customers, or
prospective customers who have been solicited or serviced by the Covenantor, or
(bb) directly or indirectly take any action which may induce any customer or
divert any business from the Company.
 
(a) The term of the Covenant shall commence upon the date of execution of the
Asset Purchase Agreement and shall continue without interruption, except as
provided in Section 3, for a period ending on the date which is two (2) years
from the date of this Agreement.
 
(b) The area protected by the Covenant shall be the United States, known
hereafter as the "Protected Area."
 
(c) The following terms shall have the meanings set forth herein for purposes of
this section:
 
(i) "Business Organization" shall mean any proprietorship, corporation, trust,
limited liability company, general partnership, limited partnership, company,
limited liability partnership, association, joint venture or other organization
of any kind, wherever
formed.


(ii) "Compete with" shall mean to participate, directly or indirectly, as an
owner, principal, sole proprietor, partner, member, shareholder, officer,
director, manager, employee, consultants, contractor, trustee or in any other
capacity whatsoever of any Business Organization, including, without limitation,
an equitable or beneficial interest as such held for the benefit of Covenantor,
including any community property interest or interest held by a spouse as sole
and separate property.
 
(iii) "Participate in" shall mean to join in, encourage, support, give financial
assistance to, lend to, or advise a Business Organization.
 
 
 

--------------------------------------------------------------------------------

 
 
(iv) "Work" shall mean to be employed, retained or engaged to perform services,
whether as an employee or as an independent contractor or agent, for a Business
Organization and shall include services performed as a member of the board of
directors, officer, manager, member, agent, adviser and consultant.
 
2. Without restricting the absolute discretion of Covenantee to seek each and
every remedy afforded the Covenantee with respect to any breach of the Covenant
by Covenantor, the Covenantee, upon discovering evidence sufficient to persuade
it that the Covenantor has or may have breached or may be breaching or intending
to breach the Covenant of this Non-Competition Agreement, the Covenantee may
provide the Covenantor with a written notice that the Covenantee believes
Covenantor has, is or may be intending to breach the Covenant and stating
generally the nature of the breach suspected. If such a notice is given and
within five (5) business days following the receipt of such notice the
Covenantor satisfies the Covenantee that:
 
(a) It has not breached and does not intend to breach its Covenant; or
 
(b) It has terminated and reversed the effect of the act or ceased and desisted
from the conduct which constitutes or constituted a breach of the Covenant or,
if the reversal of an act cannot be accomplished without the participation of
others, it has taken all steps within its power to do so and that the
termination or reversal will be completed with diligence and in due business
course; or
 
(c) Its breach was not intentional and not recurring and no further action is
needed to prevent a recurrence; and (in each case), then, the Covenantee may
(but shall not be compelled to) elect not to pursue its remedies hereunder with
respect to such breach. No such election by the Covenantee shall prevent the
Covenantee from later pursuing other remedies against the Covenantor with
respect to the same breach or breaches described in the notice or another or
other breaches. The Covenantor Wlderstands and agrees that the agreements of
this section grant to the Covenantee substantial discretion with respect to
whether or not a breach has or will occur, whether, if a breach has occurred it
has been reversed or the conduct constituting the breach abandoned and whether
the business of the Covenantee in the Prohibited Area or any part thereof has
been damaged. This section exists solely for the purpose of permitting the
parties to resolve matters without the expense and aggravation of litigation and
shall confer no right or privilege on Covenantor with respect to any act or
conduct which is a breach of its Covenant granted by this Non-Competition
Agreement.
 
3. The parties agree that the remedy of the Covenantee at law for any actual or
threatened breach of the Covenant by any Covenantor would be inadequate and
that, upon the occurrence of such an actual or threatened breach, in addition to
any other remedy available to it, the Covenantee shall be entitled to specific
performance hereof, injWictive relief, or both, by temporary or permanent
injunction or other appropriate judicial remedy, writ or order, without the
requirement to post bond.
 
4. Each Covenantor acknowledges that the Covenantee has entered into this Non­
Competition Agreement and will enter into the Asset Purchase Agreement
in reliance on this Covenant.
Each Covenantor further acknowledges and agrees that the Covenant is necessary and fundamental
to the preservation of the Software Product of the Covenantee, is not contrary
to the public interest and may be assigned by the Covenantee in the event that
the Covenantee should sell the Software Product (or be sold by its owners). The
duties and obligations of Covenantor may not be assigned by them. If the
transaction contemplated by the proposed Asset Purchase Agreement is not
consummated, this Agreement shall be null and void.
 
 
 

--------------------------------------------------------------------------------

 


a. This Covenant is intended by the parties to be and is believed by them to be
a reasonable restraint on the right of Covenantor to engage in business
activities which compete with the Software Product within the geographical area
from which the Software Product has derived customers historically and for a
time which is reasonable in light of the substantial value of the goodwill
involved. Each provision of this Covenant shall be severable from each other
term and provision hereof; each month of each year of its duration shall be
viewed as a separate time restriction and each state or other geographic
subdivision within the Protected Area shall be viewed as a separate geographical
restriction, to the end that, if any such time or geographical restriction (or
both) should be determined by a court which has been asked to enforce the terms
of this Agreement by injunction or other equitable remedy against conduct of
Covenantor and which has jurisdiction over Covenantor and such subject matter,
to be against public policy as unreasonable or arbitrary in time restriction or
geographical restriction, or both, such court may sever from this Agreement so
much of the time restriction and so much of the geographical restriction as it
fmds to be violative of public policy and enforce the remaining time and
geographical restrictions. In severing unenforceable provisions from this
Agreement, the parties intend that only the offending clause, phrase, sentence,
paragraph or section be stricken, leaving intact the largest possible remainder.
 
5. The term of the consulting aspect of this Consulting Agreement shall be for a
period of six (6) months commencing upon the date of consummation of the
transaction contemplated by the Asset Purchase Agreement execution of the Asset
Purchase Agreement and shall expire of the earliest of (a) six months after the
Closing Date of the Asset Purchase Agreement; (b) termination of this Agreement;
(c) the Consultant's death; or (d) for Cause. For purposes of this Section 6,
"Cause" shall mean the failure of Consultant to perform the sales services on
behalf of Company for a period of three (3) consecutive months. Consultant shall
not be required to remain in the State of Florida or to be physically present to
perform the services.
 
6. Consultant shall provide technical services, as well as continuing support
services for existing customers of MS Health as applicable.
 
7. As the full and entire compensation for all of the services to be rendered by
the Consultant under this Agreement, the Company will pay to the Consultant and
the Consultant hereby accepts the following payment schedule:
 
(a) Consultant Sedita will provide 30 days at no additional cost.
 
(b) After 30 days Consultant Sedita will consult at a rate of $75 per hour, at
such reasonable times, as Sedita will make himself available, from time to time.
 
 
 

--------------------------------------------------------------------------------

 
8. Consultant will turn over all sales leads that come in from the telephone, MS
Health email or MS Health website for the next two years at no additional cost.
 
9. Consultant Sedita shall not be deemed an employee of the Company by virtue of
his retention hereunder, but shall, for all purposes be deemed an independent
contractor. The Company shall not be obligated to deduct social security,
withholding or other payroll or related taxes from any payments to be made to
Consultant under this Agreement. Consultant shall not be deemed to have been
granted any right or authority to assume or create any obligation or
responsibility on behalf of or in the name of the Company except as may be
specifically authorized in writing by the Company.
 
10. The Consultant Sedita agrees that the services provided pursuant to this
Agreement are personal in its nature and Consultant shall not without the prior
written consent of the Company, assign or transfer this Agreement or any rights,
duties or obligations hereunder.
 
11. This Agreement shall inure to the benefit of and be binding upon the parties
and their respective heirs, personal representatives, successors and assigns and
may be executed in one or more counterparts, each of which shall be an original,
but all of which, taken together, shall be one instrument.
 
12. The parties agree that there is no adequate remedy at law for the breach of
the Consulting obligations herein; accordingly the Company shall have the right
to enjoin such violation by injunction or other equitable remedy, without the
requirement to post bond.
 
13. The remedies provided for in this Agreement are non-exclusive and are in
addition to each other and to any other remedy available elsewhere in this
Agreement or available generally at law or in equity.
 
14. The failure of any party at any time to require performance of any other
party of any provision hereof or to resort to his, her or its remedy at law or
in equity or otherwise, shall in no way affect the right of such party to
require full performance or to resort to such remedy at any time thereafter, nor
shall a waiver by any party of any breach of any provision hereof be taken or
held to be a waiver of any subsequent breach of any such provision, unless
expressly so stated in writing. No waiver of any of the provisions hereof shall
be effective unless in writing and signed by the party to be charged therewith.
 
15. All notices which any party may desire or be required to send to another
party hereunder shall be delivered in person or mailed by certified or
registered mail, return receipt requested, and if mailed, shall be deemed to
have been given on the date of the posting of the mail to the party at his
address as it appears on the first page of this Agreement or at such other
address as may be designated by the parties, from time to time, by notice in
accordance with this Section.
 
16. No alteration, modification, variation or waiver of this Agreement or any of
the provisions hereof shall be effective unless in writing and executed by the
parties hereto, or in the case of a waiver, by the party or parties waiving
compliance.
 
 
 

--------------------------------------------------------------------------------

 
 
17. This Agreement is made under the laws of the State of Illinois and shall for
all purposes be governed by and interpreted under the laws of Illinois without
regard for any conflict of laws principles which, but for this section, would be
applicable.
 
18. If any provision of this Agreement or its application to any situation shall
be invalid or unenforceable to any extent, the remainder of this Agreement shall
not be affected and every provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.
 
19. If any action is brought to enforce or interpret any part of this Agreement,
the prevailing party in such action shall be entitled to recover as an element
of such party's costs of suit, and not as damages, reasonable attorneys' fees to
be fixed by the court. If there is no clearly prevailing party, each party shall
bear its own costs.
 
20. This Agreement may be signed in multiple counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.
 


[Signature Page to follow on next page.]
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed or caused to be executed this Non­
Competition Agreement as of the day and year first above written.
 
[ex10-28.jpg]

 
 
 

--------------------------------------------------------------------------------

 